People v Bhola (2019 NY Slip Op 07286)





People v Bhola


2019 NY Slip Op 07286


Decided on October 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2019-05433
 (Ind. No. 371/16)

[*1]The People of the State of New York, plaintiff,
vShahfeez Mohammed Bhola, defendant.


Shahfeez Mohammed Bhola, Cape Vincent, NY, defendant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Joyce Slevin, and Terrence F. Heller of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Kings County, rendered December 16, 2016.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
SCHEINKMAN, P.J., BALKIN, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court